Name: Commission Regulation (EEC) No 2426/85 of 28 August 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: cooperation policy;  food technology;  plant product;  economic policy
 Date Published: nan

 No L 230/ 10 Official Journal of the European Communities 29 . 8 . 85 COMMISSION REGULATION (EEC) No 2426/85 of 28 August 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules for the appli ­ cation of the special measures 1 for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Whereas the arrangements for submitting the declara ­ tion of processing set out in Article 19 (3) of Commis ­ sion Regulation (EEC) No 2365/84 (3), as last amended by Regulation (EEC) No 1970/85 (4), should be made clearer and more flexible ; whereas an undertaking should not necessarily lose its entire entitlement to aid if it fails to submit that declaration at regular intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 19 (3) of Regulation (EEC) No 2365/84 is hereby replaced by the following : '3 . The undertaking shall submit at regular intervals a processing declaration concerning the quantities processed during a period the length of which shall be determined by the competent agency of the Member State in which processing has taken place, but which shall be no longer than one month. The declaration shall be submitted to the competent agency by a date which that agency shall specify but within a period that shall not in any case exceed two months. However, if the processing of a single lot of peas, field beans or sweet lupins takes place over a number of months, the undertaking may submit the declaration referring to that lot at the latest at the end of the second month following completion of processing. The declaration must indicate at least for each product and processing method the quantity of product processed by gross weight and also, it required, by weight adjusted according to the method set out in Annex I. If an undertaking fails to submit a declaration by the date on which it is due, the competent agency of the Member State in which processing has taken place shall deduct 2 % of the aid to which that undertaking would otherwise be entitled for each working day by which submission of the declara ­ tion is delayed.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, within the exception of the new text of the last subparagraph of Article 19 (3) of Regulation (EEC) No 2365/84, which shall, at the request of the parties concerned, also apply to cases pending. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 151 , 10 . 6. 1985, p. 7. (3) OJ No L 222, 20 . 8 . 1984, p. 26. 0 OJ No L 185, 18 . 7. 1985, p. 12.